DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-14, 16, 18-19, 21-23, 26-27, 30-32, 34-38, 78, and 119 are pending in this application.

Election/Restrictions
Applicant’s election of the invention of Group II (claims 13-14, 16, 18-19, 21-23, 26-27, 30-32, 34-36, and 119 in the reply filed on June 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 37-38, and 78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13, 2022.
Applicant’s election of the species of the compound: 
    PNG
    media_image1.png
    120
    157
    media_image1.png
    Greyscale
 is also acknowledged.  Applicant submits that claims 13-14, 16, 22-23, 26-27, and 119 read on the elected species.
	The elected species represents a compound of Formula (I):

    PNG
    media_image2.png
    73
    181
    media_image2.png
    Greyscale

wherein:
S is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
L is -NH-; and
P is 
    PNG
    media_image4.png
    49
    128
    media_image4.png
    Greyscale
.
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  The elected species was not found in the prior art and the search was expanded to a compound represented by formula I wherein:
S is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;
L is -NH- or 
    PNG
    media_image6.png
    56
    72
    media_image6.png
    Greyscale
; and
P is 
    PNG
    media_image4.png
    49
    128
    media_image4.png
    Greyscale
;
and art was found.  Claims 13-14, 16, 22-23, 26-27, and 119 read on the expanded subgenus noted above.	
Claims 18-19, 21, 30-32, 34-36 (all in full) and claims 13-14, 16, 22-23, 26-27, and 119 (all in part, drawn to generic or specific compounds other than those within the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because some of the drawings contain illegible structures and/or text, see for example, Figure 3 (sheet 3/40); Figure 6A (sheet 7/40); Figure 7 (sheet 8/40); Figure 12A (sheet 13/40); Figures 12B, 12C (sheet 14/40); Figure 15A (sheet 19/40); etc.  (Only representative Figures are listed above, and applicant’s attention is directed to all of the drawing sheets and appropriate corrections to be made to avoid prosecution delays).  To illustrate the illegibility of the structures, applicant’s attention is particularly directed to Figure 15A (sheet 19/40) (relevant portion depicted below for convenience).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image7.png
    508
    304
    media_image7.png
    Greyscale

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
In the amendment filed on June 13, 2022, applicant corrected structures in claim 13 and claim 30 and indicated that ‘support for the amendment can be found in Fig. 31’.  The specification also contains these structures, see for example, at page 38, which may need to be replaced to be consistent with the structure of ‘daunorubicin’.  
The reaction schemes at pages 480-489 contain partially illegible structures and/or text.
Appropriate correction is suggested.

Improper Markush Grouping Rejection
	Claims 13-14, 16, 22-23, 26-27, and 119 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The improper Markush grouping represented by each of the structural formula of instant claim 13, i.e., Formula (I) includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of Formula (I), and other structures depicted in dependent claims, include different compounds for the different definitions of S, L, and P.  The Markush grouping encompasses alternatives which are in different recognized physical classes. For example, the central ring in Formula (I) can represent various small molecules, or derivatives thereof (which small molecules are identified by the function, e.g., anti-inflammatory agent, immunosuppressant, etc.), and therefore, Formula (I) represents groups (including various types of ring systems) that are not commonly classified.
Furthermore, the Markush group of Formula (I) embraces chemical compounds that do not share any single structural similarity between the species. In other words, there is no substantial structure that is common to all of the Markush alternatives. 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 16, 22-23, and 119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula (I) wherein S is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
; L is 
    PNG
    media_image8.png
    59
    368
    media_image8.png
    Greyscale
, and P is a diazirine moiety as defined in claim 16, does not reasonably provide enablement for all other compounds encompassed by Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The specification fails to enable the preparation of the entire scope of the claimed compounds having Formula (I).  The specification at pages 479-490 describes synthetic procedures to prepare a compound represented by Formula (I) for specific definitions of S, L, and P.  The specification provides some explanation and examples of S and P starting at page 36, however, contains open ended language – “e.g.” (for example).  Accordingly, the specification provides limited explanation of the types of structures representing S, L, and P.  There is no disclosure of the sources of starting materials needed to prepare all of the compounds within the scope of Formula (I).
Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples and the general unpredictability of chemical reactions, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  The starting material sources necessary to obtain the instant compounds of Formula (I) wherein each of S (i.e., S is an anti-inflammatory agent, an immunosuppressant, … … a pain-relieving agent, … …); P (i.e., P is a photo-click tag comprising (a) diazirine moiety and (b) a click chemistry handle); and L (i.e., L is a linker), must have been available as of the filing date in order to provide an enabling disclosure.  See In re Howarth, 654 F.2d 103, 210 USPQ 689 (CCPA 1981); Ex parte Moersch, 104 USPQ 122 (POBA 1954).  Applicants should show that the sources of these starting materials was common knowledge or readily available at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 16, 22-23, 26-27, and 119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
MPEP § 2173.02(II) – “If the language of the claim is such that a person of ordinary skill in the art could not interpret the ‘metes and bounds’ of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”.
In claim 13, the term “comprising” (all occurrences) is open ended.  ‘Comprising’ or ‘comprises’ in a compound claim, leaves the claim open for the inclusion of unspecified groups and/or substituents.  The use of the above phrase causes the claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 171 USPQ 693 (CCPA 1971).
The claims recite the phrase “or derivative thereof” (see for example, claim 13, line 7, following the structure), wherein the term “derivative” (all occurrences in each of claims 13, 22, 23) may be interpreted as a residue derived from the compounds or a modification to the compounds recited in the claims, and it is confusing which compounds are derived from or modified to, from the other ingredients or compounds recited in the claims.  
Claim 22 depends from ‘claim 17’ which is a canceled claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 16, and 119 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Cravatt et al., WO 2018/136555 (published July 26, 2018; effective filing date: January 18, 2017).  The instant claims read on reference disclosed small molecule ligand that comprises a photoreactive diazirine group, an alkyne handle and a small molecule fragment, see Fig. 1A (sheet 1/69).  The reference teaches that the small molecule ligand is capable of binding to a binding site on a protein, see page 2, paragraph [0008].  Further, the reference discloses that the small molecule ligand has a structure represented by Formula (I), see page 9, and the corresponding species, see for example, the compound disclosed in Fig. 4K (structure depicted below for convenience).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-14, 16, 22, and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cravatt et al., WO 2018/136555 (published July 26, 2018; effective filing date: January 18, 2017).
The reference discloses a small molecule ligand that comprises a photoreactive diazirine group, an alkyne handle and a small molecule fragment, see Fig. 1A (sheet 1/69).  The reference teaches that the small molecule ligands and compositions are used in profiling druggable proteins, see the abstract.  The reference teaches that the small molecule ligand is capable of binding to a binding site on a protein, see page 2, paragraph [0008].  Further, the reference discloses that the small molecule ligand has a structure represented by Formula (I), see page 9, (relevant portion provided below) and the corresponding species, see for example, the compound disclosed in Fig. 4K.  Furthermore, the reference teaches that ‘the protein target is associated with one or more of diseases such as cancer, or one or more disorders or conditions such as immune, metabolic, developmental, reproductive, neurological, psychiatric, renal, cardiovascular, or hematological disorders or conditions’, see page 10.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

	The instant claims 13-14, 16, and 119 read on reference disclosed compound as rejected under 35 U.S.C. 102 above.  The instant claim 22 is obvious over reference taught small molecule ligands and the use taught therein.  One of ordinary skill in the art would have been motivated to select any of the reference taught compounds of Formula (I) with the reasonable expectation of obtaining a small molecule ligand capable of binding to a binding site on a protein.

	Receipt is acknowledged of the Information Disclosure Statements filed on March 31, 2020 and June 13, 2022 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

July 27, 2022
	
	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1MPEP § 803.02:
        As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.